TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED FERUARY 11, 2021



                                      NO. 03-19-00358-CV


                                  The City of Austin, Appellant

                                                  v.

                                    Brandy Credeur, Appellee




     APPEAL FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
        BEFORE CHIEF JUSTICE BYRNE, JUSTICES TRIANA AND SMITH
      REVERSED AND RENDERED -- OPINION BY CHIEF JUSTICE BYRNE




This is an interlocutory appeal of a denial of a plea to the jurisdiction signed by the trial court on

May 3, 2019. Having reviewed the record and the parties’ arguments, the Court holds that there

was reversible error in the court’s order. Therefore, the Court reverses the trial court’s order

denying the City’s plea to the jurisdiction and renders judgment dismissing Credeur’s claim

against the City. Appellee shall pay all costs relating to this appeal, both in this Court and in the

court below.